Citation Nr: 0516610	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-10 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 19, 2001, 
for the grant of service connection for osteoarthritic 
changes of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967 and from October 1968 to August 1986.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
osteoarthritic changes of the left knee and assigned an 
effective date of June 19, 2001.  The veteran wants an 
earlier effective date.

The Board remanded this claim to the RO in October 2003 for 
further development and consideration.  The RO since has 
returned the case to the Board.

A couple of other preliminary points worth mentioning, also 
in October 2003, the Board remanded an additional claim to 
the RO - for service connection for a right knee disability, 
including based on new and material evidence.  The Board 
directed the RO to send the veteran a statement of the case 
(SOC) concerning this additional claim and to give him an 
opportunity to perfect an appeal to the Board by filing a 
timely VA Form 9 or equivalent statement.  As well, the Board 
determined the RO had not committed clear and unmistakable 
error (CUE) in an October 29, 1986 rating decision that 
denied service connection for bilateral knee pain.

In July 2004, while the claim concerning the right knee was 
on remand, the RO granted service connection for 
osteoarthritis changes in the right knee and assigned a 10 
percent evaluation effective June 19, 2001.  The veteran has 
not appealed either the initial rating or effective date 
assigned.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (increased rating issues are separate from service 
connection issues).  So the only remaining claim before the 
Board concerns the effective date for the grant of service 
connection for his left knee disability.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In September 1986, the veteran filed a claim for service 
connection of a bilateral knee disorder; in an October 1986 
rating decision, the veteran's claim of entitlement to 
service connection for a bilateral knee disorder was denied.  
The RO apprised him of his procedural and appellate rights in 
November 1986, but he did not timely appeal.

3.  The Board since has determined the RO did not commit CUE 
in that October 1986 decision.

4.  It was not until June 19, 2001, that the RO received the 
veteran's petition to reopen his previously denied claim for 
service connection for his knee disorder.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 19, 2001, for the grant of service connection for 
osteoarthritic changes of the left knee.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2002 
rating decision appealed, the April 2002 statement of the 
case (SOC), and the March 2003 and July 2004 supplemental 
statements of the case (SSOCs), as well as July 2001 and May 
2004 letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the May 2004 letter, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.  Indeed, the RO sent 
the May 2004 letter at the Board's request, to comply with 
the Board's October 2003 remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  See, too, Huston v. Principi, 
17 Vet. App. 195 (2003) (the VCAA requires that VA give the 
veteran an opportunity to submit evidence of an earlier-filed 
claim).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided a 
VA examination.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's May 2004 VCAA letter.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice regarding his claim for an earlier 
effective date until the May 2004 letter.  And this VCAA 
letter was obviously after the initial adjudication of his 
claim in February 2002, as well as after the April 2002 SOC 
and March 2003 SSOC.  So compliance with the explicit timing 
requirements of §5103(a) is seemingly impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court clarified it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular case, however.

Bare in mind, as already mentioned, the Board remanded this 
case to the RO in October 2003 - partly to ensure compliance 
with the VCAA by tying up any loose ends concerning it.  And 
in response, on remand, the RO sent the veteran the May 2004 
VCAA letter.  This was before his appeal was recertified to 
the Board for adjudication.  So he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Indeed, again, he even had an additional 90 days once his 
appeal arrived at the Board to identify and/or submit 
additional supporting evidence, and even beyond that with 
justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the May 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The May 
2004 VCAA letter requested that he provide or identify any 
evidence supporting his claim of entitlement to an earlier 
effective date.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

With respect to the VCAA letter of May 2004, the veteran was 
requested to respond within 60 days, respectively, but the 
letters informed him that he had up to one year to submit 
evidence.  And it has been more than one year since the May 
2004 letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 



The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed a claim for service 
connection for a knee disorder in September 1986.  And in an 
October 1986 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder.  In November 1986, the RO sent him a letter 
notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not timely 
appeal.  Consequently, that RO decision became final and 
binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c).

On June 19, 2001, the RO received a Statement in Support of 
Claim 
(VA Form 21-4138), wherein the veteran indicated that he 
wanted to establish a claim of service connection for a knee 
disorder.  So the RO accepted this statement as a petition to 
reopen his previously denied claim.  And in February 2002, 
after developing his claim, the RO issued a rating decision 
granting service connection for osteoarthritic changes of the 
left knee, effective from June 19, 2001.  In April 2002, he 
disagreed with the effective date assigned to the grant of 
service connection and alleged the RO had committed CUE in 
the earlier October 1986 rating decision.  The RO issued an 
SOC, and he perfected his appeal to the Board by filing a 
timely substantive appeal (VA Form 9) in August 2002.

In an October 2003 decision, the Board determined the RO did 
not commit CUE in that October 1986 rating decision.

The Board finds that the effective date of June 19, 2001 for 
the grant of service connection for osteoarthritic changes of 
the left knee is appropriate.  There is no indication the 
veteran specifically acted to reopen his claim for 
service connection for a left knee disorder prior to June 19, 
2001, which is the date the RO first received a written 
petition to reopen his previously denied claim for service 
connection for a knee disorder.  In fact, he has not alleged 
that he made any attempts to file a claim prior to that date.  
And the file is entirely negative for a written claim, formal 
or informal, until the claim was received by the RO on 
June 19, 2001, many years after the RO's initial denial of 
his claim in October 1986.  So as the effective date can be 
no earlier than the date of receipt of his reopened claim, 
June 19, 2001 is the correct effective date in this 
particular instance.  See 38 C.F.R. § 3.400(r).

Moreover, the Board recognizes the veteran's statements that 
his left knee disorder existed since his service, but points 
out there is no provision for payment of benefits from an 
earlier date based on a disorder's existence from a date 
previous to the receipt of the claim.  See 38 C.F.R. 
§§  3.400(b)(2), (r).

So, for these reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for service connection of his osteoarthritic 
changes of the left knee.  Therefore, his claim must be 
denied because the benefit-of-the-doubt rule is inapplicable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an effective date earlier than June 19, 2001, 
for the grant of service connection for osteoarthritic 
changes of the left knee is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


